DETAILED ACTION

This office action is in response to the amendment filed 8/9/2021.  As directed by the amendment, claims 1-20 and 30-32 have been cancelled, no claims have been amended, and claims 21-29 and 33-40 have been newly added.  Thus, claims 21-29 and 33-40 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this case, the new claims are not numbered consecutively, as claims 30-32 are missing in the amended claims.  For purposes of examination, it is considered that claims 30-32 are cancelled and claims 21-29 and 33-40 will be considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 33-34, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27, 29 and 37, the use of the term “may” in line 1 of claims 27 and 29 and line 2 of claim 37 renders the claim indefinite because the term “may” is permissive and therefore it is unclear whether the device is or is not configured to perform the recited function.
Lines 28, 33-34, and 36 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2012/0041398) in view of Hyder et al (2016/0279017).
Regarding claim 21, Wen discloses a beverage container and massage device (bottle for containing a fluid, which is capable of holding a beverage, and spreading unit comprising a roller) (abstract), comprising: at least one liquid reservoir (2) (bottle body) configured to hold a beverage (for containing a fluid, and therefore is capable of holding a beverage) (para [0020]) wherein the liquid reservoir (2) has a top and a bottom and lateral sides extending between the top and the bottom (see figs 2-3) and a massaging apparatus (4) (spreading unit) disposed on the lateral sides of the liquid reservoir,  wherein the massaging apparatus (4) comprises a first massaging apparatus (42) (roller) (para [0025]) and a second massaging apparatus (42’) (rolling ball) (para [0030]), wherein the first massaging apparatus is disposed on a first side and the second massaging apparatus is disposed on a second side (fig 4, para [0032]), and wherein the top forms a spout (32) (dispensing outlet) for dispensing the beverage (top includes a cap (3) including a spout (32) which is capable of dispensing a beverage if the bottle is filled with a beverage.
Wen does not disclose a third side forming a flat gripping surface and a fourth side forming a flat gripping surface, wherein the third side is opposite the first side and the fourth side is opposite the second side.	However, Hyder in fig 3 teaches a massage device including housing (302) (cap portion) having a first side forming a massage apparatus (306) (ball) and a second side forming a flat gripping surface (316) (flat base surface) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the reservoir of Wen by providing a third side forming a flat gripping surface opposite the first side including the first massage apparatus and providing a fourth side forming a flat gripping surface opposite the second side including the second massage apparatus as taught by Hyder in order to allow the flat third and fourth sides to be in contact with a wall to allow a user to move against the first and second sides containing the first and second massage apparatus to massage hard-to-reach back muscles without help from another person (Hyder, para [0026]).
Regarding claim 22, Wen in figs 2-6 discloses the first massaging apparatus includes a cylindrical roller (42) (roller) (para [0025]) and the second massaging apparatus includes a plurality of roller balls (42’) (rolling ball) (para [0030]).
Claims 23-24, 35-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Hyder et al, as applied to claim 22 above, and further in view of Lin (2019/0380906).
Regarding claim 23, modified Wen discloses the first massaging apparatus further includes a roller capture housing (41 of Wen) (mount) having a shaft (422 of Wen) (journal ends of shaft) that pivotally secures the cylindrical roller (42 of Wen) (Wen, para [0027]), 
Modified Wen does not disclose the roller capture housing is releasably coupled to the first side of the liquid reservoir.
However, Lin in figs 10-12 teaches a massage device including a main body (41) and a roller capture housing (42) (as shown in fig 12, roller (42) includes a roller capture housing including a base (421) and a cover (423)) (para [0059]), wherein the roller capture housing (42) is releasably coupled to the main body (41) (structure of main body (41) in fig 2 and 10 are the same (para [0060]), and the roller is changeable (para [0042]), and therefore the roller capture housing (42) is releasable from the main body (41) to allow a user to change the roller).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the roller capture housing of modified Wen to be releasably coupled to the first side of the container as taught by Lin in order to allow a user to remove and select a desired roller (Lin, para [0042]).
Regarding claim 24, the modified Wen’s reference disclose the roller capture housing (42 of Lin) may be released from the liquid reservoir (corresponding to main body (42 of Lin) for performing a massage operation independent of the liquid reservoir (as shown in fig 2 of Wen and fig 12 of Lin, roller capture housing is (42 of Wen, 41 of Lin) includes a roller (42 of Wen, 422 of Lin) configured for massage, and user is capable of performing a massage be pressing the roller against a body part (Wen, para [0028], Lin, para [0061]).
Regarding claim 35, modified Wen discloses the second massaging apparatus further includes a massage ball holder (44 of Wen) (plurality of mounts to receive roller ball (42’)) having a plurality of recesses (412) (recess) that rotatably secure the plurality of roller balls (42’ of Wen) (para [0030]).
Modified Wen does not disclose the massage ball holder is releasably coupled to the second side of the liquid reservoir.
However, Lin in figs 4-6 teaches a massage device including a main body (21) and a massage ball holder (22) configured to hold a plurality of massage balls (222) (as shown in fig 6, roller (22) includes a massage ball holder including a base (221) and a cover (223)) (para [0051]), wherein the massage ball holder (22) is releasably coupled to the main body (21) (structure of main body (21) in figs 1-3 and 4-6 are the same (para [0052]), and the roller is changeable (para [0042]), and therefore the massage ball holder (22) is releasable from the main body (21) to allow a user to change the roller).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massage ball holder of modified Wen to be releasably coupled to the second side of the container as taught by Lin in order to allow a user to remove and select a desired roller (Lin, para [0042]).
Regarding claim 36, the modified Wen’s reference discloses each of the plurality of roller balls (42’ of Wen) freely rotates in any direction within the at least one recess (as shown in fig 3 of Wen, massage ball (42’) is disposed within confining recess (412), and in such a configuration, the massage ball (42’) is configured to freely rotate in any direction within the at least one recess (412)) (para [0030]).
Regarding claim 37, the modified Wen’s reference disclose the massage ball holder (22 of Lin) may be released from the liquid reservoir (corresponding to main body (22 of Lin)) for performing a massage operation independent of the liquid reservoir (as shown in fig 3 of Wen and fig 6 of Lin, the massage ball holder (44 of Wen, 21 of Lin) includes a massage ball (412 of Wen, 422 of Lin) configured for massage, and user is capable of performing a massage be pressing the massage ball against a body part (Wen, para [0025], Lin, para [0061]).
Regarding claim 40, Wen in fig 2 discloses the roller capture housing (41) includes a tube clip (413) for removably receiving the shaft (422) of the cylindrical roller (42) in the roller capture housing (41) (as shown in fig 2 of Wen, top journal support wall (413) includes a slot to receive shaft (422), and therefore is capable of removably receiving the shaft (422)) (para [0027]).
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Hyder et al, and Lin as applied to claim 24 above, and further in view of Lee (2005/0049532).
Regarding claim 25, modified Wen discloses the third side and the fourth side forms a flat gripping surface (Hyder, para [0026]).
Modified Wen does not disclose the flat gripping surface of the third side includes a compressible material, and wherein the flat gripping surface of the fourth side includes a compressible material.
However, Lee in fig 2 teaches a massage device including a massage apparatus (4) (massaging bodies) disposed on a first side of the massage device (para [0019]), and a flat gripping surface (5) (slip-preventing pad) on a second side of the massage device opposite the first side, and wherein the flat gripping surface of the second side opposite the massage apparatus includes a compressible material (50) (soft pad body) (para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flat gripping surface of the third side and the flat gripping surface of the fourth side of modified Wen by providing a compressible material (soft pad body) as taught by Lee in order to prevent the base body from slipping (Lee, para [0005]).
Regarding claim 26, modified Wen discloses the third side and the fourth side forms a flat gripping surface (Hyder, para [0026]), which is securely affixed to the respective third and fourth side (Lee, para [0020]).
Modified Wen does not disclose the flat gripping surface of the third side is removably affixed to the third side, and wherein the flat gripping surface of the fourth side is securely and removably affixed to the fourth side.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the compressible material of the third and fourth sides of modified Wen to be removably affixed to the third side and fourth side, respectively, as it would be making the compressible material of the flat gripping surface separable from the side in order to allow a user to replace the compressible material if it has become worn.  See MPEP 2144.04(V)(C).
Regarding claim 27, the modified Wen’s reference discloses a user may perform a first massage operation by pressing a body part against the first massaging apparatus with the flat gripping surface of the third side pressed against a fixed surface (flat base surface (316 of Hyder) of third side is pressed against a fixed surface (wall), and user can orient the first surface containing first massage apparatus (306 of Hyder) formed opposed of the flat base surface to use first massage apparatus (306 of Hyder) to massage hard-to-reach back muscles in a first massaging operation) (Hyder, para [0026]), and/or a second massage operation by pressing the body part against the second massaging apparatus with the flat gripping surface of the fourth side pressed against the fixed surface (flat base surface (316 of Hyder) of fourth side is pressed against a fixed surface (wall), and user can orient the second surface containing second massage apparatus (306 of Hyder) formed opposed of the flat base surface to use second massage apparatus (306 of Hyder) to massage hard-to-reach back muscles in  a second massaging operation) (Hyder, para [0026]).
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Hyder et al, Lin, and Lee as applied to claim 27 above, and further in view of  Brincat (2005/0242121).
Regarding claim 28, modified Wen disclose the bottom is flat (see figs 3-4 of Wen).
Modified Wen does not disclose the spout is retractable, and therefore does not disclose the top forms a third massaging surface when the spout is retracted.
However, Brincat in fig 1 teaches a bottle (10) (container) for which is configured for dispensing a lotion (hair lotions, body lotions, moisturizers, self-tanning lotions) (paras [0085]-[0089), wherein the bottle includes a top having a cap (12) having a spout (22) (aperture for discharging substances) (para [0022]), wherein the spout (22) is retractable (cap can be a disc/press cap, which is pressed down to pop up spout) (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the cap of modified Wen with a disc/press cap to allow the spout to be retractable, as it would be a simple substitution of one known cap for dispensing lotion for another in order to provide a suitable cap for dispensing a fluid such as lotion.  As shown in fig 1 of Brincat, the now-modified Wen’s lid (12 of Brincat) has a flat surface when the spout is retracted, and a user is capable of performing a massage on the top of the lid if the top of the lid is pressed into the muscles of the user.
Regarding claim 29, the modified Wen’s reference, as shown in fig 1 of Brincat, discloses the top is capable of forming a third massage surface, and therefore is capable of performing the function of performing a third massage operation by pressing a body part against the third massaging surface with the flat bottom of the bottle pressed against a fixed surface, if the bottom of the bottle is placed on a flat surface and a user pressed body part against the top surface of the lid.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Hyder et al, Lin, Lee, and Brincat as applied to claim 29 above, and further in view of Rossen (2008/0014011).
Regarding claim 33, modified Wen discloses the at least one liquid reservoir (2 of Wen; 10 of Brincat) includes an opening in the top (22 of Wen; 14 of Brincat) (Wen, para [0022]; Brincat, para [0021]), and a lid (3 of Wen; 12 of Brincat) received to seal the opening (22 of Wen; 14 of Brincat) (Wen, para [0022]; Brincat, para [0022]), and wherein the bottom forms a flat gripping surface (see figs 3-4 of Wen).
Modified Wen does not disclose the lid has an upper portion having a substantially hemispherical shape that forms the third massaging apparatus.
However, Rossen in fig 15 teaches a bottle (3a) (reservoir compartment) including at least one sealing element (43) (LED/massage assembly) including an upper portion (1) (dispensing/massaging surface) configured as a massage surface to provide massage, and as shown in fig 15, is formed as a substantially hemispherical shape (ball shaped) (para [0011]) that is configured to manipulate the at least one soft tissue of the at least one user when pressed against at least one portion of a body of the at least one user that comprises the at least one soft tissue (massage the skin and underlying muscles simultaneously) (para [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of modified Wen by forming the an upper portion of the lid to have an upper portion having a substantially hemispherical shape that forms the third massaging apparatus, as taught by Rossen in order to provide a shape that can massage the skin and underlying muscles of a user (Rossen, para [0016]).
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen, Hyder et al, Lin, Lee, Brincat and Rossen as applied to claim 33 above, and further in view of Lane (2014/0166654).
Regarding claim 34, modified Wen disclose the bottom forming a flat gripping surface (see figs 3-4 of Wen).
Modified Wen does not disclose the bottom includes a compressible material, and wherein the flat gripping surface of the bottom is securely and removably affixed to the bottom.
However, Lane teaches a beverage container including a bottom portion comprising a container base (18) comprising including a compressible material (made of rubber to provide a non-slip surface), wherein the flat gipping surface of the bottom is removably affixed to the bottom (container base (18) can be snapped or otherwise fastened onto bottom of container) (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom portion of modified Wen by providing a container base comprising compressible material, wherein the container base comprising compressible material is removable as taught by Lane in order to provide a more stable base and to provide a non-slip surface at its bottom end (Lane, para [0032]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Hyder et al as applied to claim 21 above, and further in view of Brincat (2005/0242121).
Regarding claim 38, modified Wen discloses a spout.
Modified Wen does not disclose the spout is movable between an exposed position when the spout is flipped out for drinking the beverage and a hidden position when the spout is flipped in to seal the beverage within the reservoir.
However, Brincat in fig 1 teaches a bottle (10) (container) for which is configured for dispensing a lotion (hair lotions, body lotions, moisturizers, self-tanning lotions) (paras [0085]-[0089), wherein the bottle includes a top having a cap (12) having a spout (22) (aperture for discharging substances) (para [0022]), wherein the spout (22) movable between an exposed position when the spout is flipped out for drinking the beverage and a hidden position when the spout is flipped in to seal the beverage within the reservoir (cap can be a disc/press cap, which is pressed down to pop up spout (para [0077]), and therefore is movable between an exposed position when cap is pressed down to pop out spout and a hidden position when the spout is flipped in to seal the fluid within the reservoir when the cap is not pressed down and the spout is hidden) (para [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the cap of modified Wen with a disc/press cap to allow the spout to be movable between an exposed position when the spout is flipped out for dispensing the liquid and a hidden position when the spout is flipped in to seal the liquid within the reservoir, as it would be a simple substitution of one known cap for dispensing lotion for another in order to provide a suitable cap for dispensing a fluid such as lotion.  
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wen, Hyder et al, Lin, and Lee as applied to claim 25 above, and further in view of Riblet (2,752,915).
Regarding claim 39, modified Wen discloses a compressible material.
Modified Wen does not disclose the compressible material is selected from foam, rubber, plastic, vinyl, cotton, fabric, and leather.
However, Riblet teaches a massage device including a flat bottom surface (7) configured to bear on a supporting surface (9), wherein the flat bottom surface (7) includes a pad (8) made of a compressible material such as rubber (col 1, ln 58-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the compressible material of the third and fourth gripping surfaces of modified Wen to be made of rubber as taught by Riblet in order to provide a material that is non-marring (Riblet, col 1, ln 60-63).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (2015/0073321) in view of Wen (2012/0041398), and Hyder et al (2016/0279017).
Regarding claim 21, Taylor discloses a beverage container and massage device (massage roller and bottle) (abstract), comprising: at least one liquid reservoir (102) (bottle) configured to hold the at least one amount of the at least one liquid (provides a vessel to carry rehydration liquid, such as water) (para [0030]), wherein the liquid reservoir has a top and a bottom (see fig 3); and at least one massaging apparatus (104) (covering) along the lateral sides of the reservoir (covering (104) contains plurality of nubs (124) forming a massage surface for myofascial release of certain muscles of the user) (para [0031]), wherein the top includes a cap (106) including a spout (134) (flip-up spout) for dispensing the beverage (para [0036]).
The now-modified Taylor’s device does not disclose the lateral sides of the reservoir including a first side including a first massaging apparatus, and a second side forming a second massaging apparatus.
However, Wen in figs 2-6 teaches a bottle for holding a liquid including a liquid reservoir (2) (bottle body) configured to hold a liquid (para [0021]) and a massaging apparatus (4) (spreading unit), wherein the massaging apparatus (4) comprises a first massaging apparatus (42) (roller) (para [0025]) and a second massaging apparatus (42’) (rolling ball) (para [0030]), wherein the first massaging apparatus is disposed on a first side and the second massaging apparatus is disposed on a second side (fig 4, para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the foam cover massage apparatus of Taylor to with a massage apparatus comprising a first massaging apparatus comprising a roller on a first side of the reservoir and a second massaging apparatus comprising a ball on a second side of the massage apparatus as taught by Wen in order to provide a first and second massaging unit that can be used depending on a user’s requirements (Wen, para [0032]).
The now-modified Taylor’s device does not disclose a third side forming a flat gripping surface and a fourth side forming a flat gripping surface, wherein the third side is opposite the first side and the fourth side is opposite the second side.	However, Hyder in fig 3 teaches a massage device including housing (302) (cap portion) having a first side forming a massage apparatus (306) (ball) and a second side forming a flat gripping surface (316) (flat base surface) (para [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the reservoir of modified Taylor by providing a third side forming a flat gripping surface opposite the first side including the first massage apparatus and a fourth side forming a flat gripping surface opposite the second side including the second massage apparatus as taught by Hyder in order to allow the flat third and fourth sides to be in contact with a wall to allow a user to move against the first and second sides containing the first and second massage apparatus to massage hard-to-reach back muscles without help from another person (Hyder, para [0026]).
Regarding claim 22, the modified Taylor’s reference, as shown in figs 2-6 of Wen discloses the first massaging apparatus includes a cylindrical roller (42 of Wen) (roller) (Wen, para [0025]) and the second massaging apparatus includes a plurality of roller balls (42’ of Wen) (rolling ball) (Wen, para [0030]).
Claims 23-24, 35-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor,  Wen, and Hyder et al, as applied to claim 22 above, and further in view of Lin (2019/0380906).
Regarding claim 23, the modified Taylor’s reference discloses the first massaging apparatus further includes a roller capture housing (41 of Wen) (mount) having a shaft (422) (journal ends of shaft) that pivotally secures the cylindrical roller (42 of Wen) (Wen, para [0027]), 
Modified Taylor does not disclose the roller capture housing is releasably coupled to the first side of the liquid reservoir.
However, Lin in figs 10-12 teaches a massage device including a main body (41) and a roller capture housing (42) (as shown in fig 12, roller (42) includes a roller capture housing including a base (421) and a cover (423)) (para [0059]), wherein the roller capture housing (42) is releasably coupled to the main body (41) (structure of main body (41) in fig 2 and 10 are the same (para [0060]), and the roller is changeable (para [0042]), and therefore the roller capture housing (42) is releasable from the main body (41) to allow a user to change the roller).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the roller capture housing of modified Taylor to be releasably coupled to the first side of the container as taught by Lin in order to allow a user to remove and select a desired roller (Lin, para [0042]).
Regarding claim 24, the modified Taylor’s reference disclose the roller capture housing (42 of Lin) may be released from the liquid reservoir (corresponding to main body (42 of Lin) for performing a massage operation independent of the liquid reservoir (as shown in fig 2 of Wen and fig 12 of Lin, roller capture housing is (42 of Wen, 41 of Lin) includes a roller (42 of Wen, 422 of Lin) configured for massage, and user is capable of performing a massage be pressing the roller against a body part (Wen, para [0028], Lin, para [0061]).
Regarding claim 35, the modified Taylor’s reference discloses the second massaging apparatus further includes a massage ball holder (44 of Wen) (plurality of mounts to receive roller ball (42’)) having a plurality of recesses (412) (recess) that rotatably secure the plurality of roller balls (42’ of Wen) (para [0030]).
Modified Taylor does not disclose the massage ball holder is releasably coupled to the second side of the liquid reservoir.
However, Lin in figs 4-6 teaches a massage device including a main body (21) and a massage ball holder (22) configured to hold a plurality of massage balls (222) (as shown in fig 6, roller (22) includes a massage ball holder including a base (221) and a cover (223)) (para [0051]), wherein the massage ball holder (22) is releasably coupled to the main body (21) (structure of main body (21) in figs 1-3 and 4-6 are the same (para [0052]), and the roller is changeable (para [0042]), and therefore the massage ball holder (22) is releasable from the main body (21) to allow a user to change the roller).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massage ball holder of modified Taylor to be releasably coupled to the second side of the container as taught by Lin in order to allow a user to remove and select a desired roller (Lin, para [0042]).
Regarding claim 36, the modified Taylor’s reference discloses each of the plurality of roller balls (42’ of Wen) freely rotates in any direction within the at least one recess (as shown in fig 3 of Wen, massage ball (42’) is disposed within confining recess (412), and in such a configuration, the massage ball (42’) is configured to freely rotate in any direction within the at least one recess (412)) (para [0030]).
Regarding claim 37, the modified Taylor’s reference disclose the massage ball holder (22 of Lin) may be released from the liquid reservoir (corresponding to main body (22 of Lin)) for performing a massage operation independent of the liquid reservoir (as shown in fig 3 of Wen and fig 6 of Lin, the massage ball holder (44 of Wen, 21 of Lin) includes a massage ball (412 of Wen, 422 of Lin) configured for massage, and user is capable of performing a massage be pressing the massage ball against a body part (Wen, para [0025], Lin, para [0061]).
Regarding claim 40, the modified Taylor’s reference discloses in fig 2 of Wen discloses wherein the roller capture housing (41 of Wen) includes a tube clip (413 of Wen) for removably receiving the shaft (422 of Wen) of the cylindrical roller (42 of Wen) in the roller capture housing (41 of Wen) (as shown in fig 2 of Wen, top journal support wall (413) includes a slot to receive shaft (422), and therefore is capable of removably receiving the shaft (422)) (Wen, para [0027]).
Claims 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Wen, Hyder et al, and Lin as applied to claim 24 above, and further in view of  Lee (2005/0049532).
Regarding claim 25, modified Taylor discloses the third side and the fourth side forms a flat gripping surface (Hyder, para [0026]).
Modified Taylor does not disclose the flat gripping surface of the third side includes a compressible material, and wherein the flat gripping surface of the fourth side includes a compressible material.
However, Lee in fig 2 teaches a massage device including a massage apparatus (4) (massaging bodies) disposed on a first side of the massage device (para [0019]), and a flat gripping surface (5) (slip-preventing pad) on a second side of the massage device opposite the first side, and wherein the flat gripping surface of the second side opposite the massage apparatus includes a compressible material (50) (soft pad body) (para [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flat gripping surface of the third side and the flat gripping surface of the fourth side of modified Taylor by providing a compressible material (soft pad body) as taught by Lee in order to prevent the base body from slipping (Lee, para [0005]).
Regarding claim 26, modified Taylor discloses the third side and the fourth side forms a flat gripping surface (Hyder, para [0026]), which is securely affixed to the respective third and fourth side (Lee, para [0020]).
Modified Taylor does not disclose the flat gripping surface of the third side is removably affixed to the third side, and wherein the flat gripping surface of the fourth side is securely and removably affixed to the fourth side.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the compressible material of the third and fourth sides of modified Taylor to be removably affixed to the third side and fourth side, respectively, as it would be making the compressible material of the flat gripping surface separable from the side in order to allow a user to replace the compressible material if it has become worn.  See MPEP 2144.04(V)(C).
Regarding claim 27, the modified Taylor’s reference discloses a user may perform a first massage operation by pressing a body part against the first massaging apparatus with the flat gripping surface of the third side pressed against a fixed surface (flat base surface (316 of Hyder) of third side is pressed against a fixed surface (wall), and user can orient the first surface containing first massage apparatus (306 of Hyder) formed opposed of the flat base surface to use first massage apparatus (306 of Hyder) to massage hard-to-reach back muscles in a first massaging operation) (Hyder, para [0026]), and/or a second massage operation by pressing the body part against the second massaging apparatus with the flat gripping surface of the fourth side pressed against the fixed surface (flat base surface (316 of Hyder) of fourth side is pressed against a fixed surface (wall), and user can orient the second surface containing second massage apparatus (306 of Hyder) formed opposed of the flat base surface to use second massage apparatus (306 of Hyder) to massage hard-to-reach back muscles in  a second massaging operation) (Hyder, para [0026]).
Regarding claim 28, modified Taylor discloses the bottom (112 of Taylor) of the reservoir is flat (as shown in figs 2-3 of Taylor, bottom of reservoir is shown to be flat), disclose the cap (106 of Taylor) forming a third massaging surface when the spout (134 of Taylor) is retracted (as shown in fig 10 of Taylor, flip-up spout is capable of being flipped up in a dispensing position and retracted in a storage position, and top of cap (106) forms a surface on top of the cap (106) when the spout is retracted, and user is capable of performing a massage on the top of the lid if the top of the lid is pressed into the muscles of the user).
Regarding claim 29, Taylor in fig 10 discloses the top is capable of forming a massage surface, and therefore is capable of performing the function of performing a third massage operation by pressing the body part against the third massaging surface with the flat bottom pressed against a fixed surface, if the bottom of the device is placed on a flat surface and a user pressed body part against the top surface of the lid.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Wen, Hyder et al, Lin, and Lee as applied to claim 29 above, and further in view of Rossen (2008/0014011).
Regarding claim 33, modified Taylor discloses the at least one liquid reservoir (102 of Taylor) includes an opening in the top (114 of Taylor) (top allows access to the interior of reservoir) (Taylor, para [0028]), and a lid (106 of Taylor) (cap) received to seal the opening (114 of Taylor) (Taylor, para [0037]), and wherein the bottom (112 of Taylor) forms a flat gripping surface (see figs 2-3 of Taylor).
Modified Taylor does not disclose the lid has an upper portion having a substantially hemispherical shape that forms the third massaging apparatus.
However, Rossen in fig 15 teaches a bottle (3a) (reservoir compartment) including at least one sealing element (43) (LED/massage assembly) including an upper portion (1) (dispensing/massaging surface) configured as a massage surface to provide massage, and as shown in fig 15, is formed as a substantially hemispherical shape (ball shaped) (para [0011]) that is configured to manipulate the at least one soft tissue of the at least one user when pressed against at least one portion of a body of the at least one user that comprises the at least one soft tissue (massage the skin and underlying muscles simultaneously) (para [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the lid of modified Taylor by forming the an upper portion of the lid to have an upper portion having a substantially hemispherical shape that forms the third massaging apparatus, as taught by Rossen in order to provide a shape that can massage the skin and underlying muscles of a user (Rossen, para [0016]).
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Wen, Hyder et al, Lin, Lee, and Rossen as applied to claim 33 above, and further in view of Lane (2014/0166654).
Regarding claim 34, modified Taylor disclose the bottom (112 of Taylor) forming a flat gripping surface (see figs 2-3 of Taylor).
Modified Taylor does not disclose the bottom includes a compressible material, and wherein the flat gripping surface of the bottom is securely and removably affixed to the bottom.
However, Lane teaches a beverage container including a bottom portion comprising a container base (18) comprising including a compressible material (made of rubber to provide a non-slip surface), wherein the flat gipping surface of the bottom is removably affixed to the bottom (container base (18) can be snapped or otherwise fastened onto bottom of container) (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom portion of modified Taylor by providing a container base comprising compressible material, wherein the container base comprising compressible material is removable as taught by Lane in order to provide a more stable base and to provide a non-slip surface at its bottom end (Lane, para [0032]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Wen, and Hyder et al as applied to claim 21 above, and further in view of El-Saden et al (2012/0187075).
Regarding claim 38, Taylor discloses the spout is a flip-up spout (134) (para [0036]) and it is known that a flip-up spout is movable between an exposed position when the spout is flipped out for drinking the beverage and a hidden position when the spout is flipped in to seal the beverage within the reservoir.
In the alternative, although Taylor does not explicitly disclose that the flip-up spout is movable between an exposed position when the spout is flipped out for drinking the beverage and a hidden position when the spout is flipped in to seal the beverage within the reservoir, El-Saden in fig 3-4 teaches a beverage container including at least a flip-up spout (42), wherein the spout (42) is moveable between an exposed position (dispensing or use position) for drinking the beverage (fig 3, para [0018]) and a hidden position (stowed or non-use position) to seal the beverage within the reservoir (fig 4, para [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flip-up spout of modified Taylor by configuring the flip-up spout to be movable between an exposed position when the spout is flipped out for drinking the beverage and a hidden position when the spout is flipped in to seal the beverage within the reservoir as taught by El-Saden in order to allow the spout to freely moved between a stowed configuration and a dispensing configuration (El-Saden, para [0002]).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Wen, Hyder et al, Lin, and Lee as applied to claim 25 above, and further in view of Riblet (2,752,915).
Regarding claim 39, modified Taylor discloses a compressible material.
Modified Taylor does not disclose the compressible material is selected from foam, rubber, plastic, vinyl, cotton, fabric, and leather.
However, Riblet teaches a massage device including a flat bottom surface (7) configured to bear on a supporting surface (9), wherein the flat bottom surface (7) includes a pad (8) made of a compressible material such as rubber (col 1, ln 58-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the compressible material of the third and fourth gripping surfaces of modified Taylor to be made of rubber as taught by Riblet in order to provide a material that is non-marring (Riblet, col 1, ln 60-63).

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5, third full paragraph of Applicant’s remarks, that Taylor does not disclose a first massaging apparatus, a second side including a second massaging apparatus, a third side forming a flat gripping surface, and a fourth side forming a fourth gripping surface.  However, Applicant’s argument is moot in view of the new grounds of rejection further in view of Wen, which teaches a bottle for holding a liquid including a liquid reservoir (2) (bottle body) a massaging apparatus (4) comprises a first massaging apparatus (42) (roller) (para [0025]) and a second massaging apparatus (42’) (rolling ball) (para [0030]), wherein the first massaging apparatus is disposed on a first side and the second massaging apparatus is disposed on a second side (fig 4, para [0032]); and Hyder in fig 3 teaches a massage device including housing (302) (cap portion) having a first side forming a massage apparatus (306) (ball) and a second side forming a flat gripping surface (316) (flat base surface) (para [0026]).
Applicant’s arguments with respect to claim(s) 6, see page 7, first full paragraph-page 8, fourth full paragraph of Applicant’s arguments, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the Safar reference is not relied upon in the current rejection.
Applicant’s arguments with respect to claim(s) 7-8, see page 8, fifth full paragraph-page 9, third full paragraph of Applicant’s arguments, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, neither the Safar reference nor the de Balisi Brown reference is relied upon in the current rejection.
Applicant argues on page 10, second full paragraph-page 11, first full paragraph of Applicant’s remarks, that the modification of Taylor with the teaching of Wen would render Taylor unsatisfactory for its intended purpose because the intended purpose of Taylor is for a user to roll the bottle, and Wen’s massage mechanism is not configured for a user to roll, but to press on a massage roller or ball which is capable of rolling.  However, substituting the massaging members would not make Taylor unfit for its intended purpose, as the modified Taylor’s bottle is still configured to provide a massage.
Applicant argues on page 11, second and third full paragraphs and page 12, first and second paragraphs of Applicant’s remarks, that Wen does not disclose the massage ball holder is releasably coupled to the second side of the liquid reservoir.  However, Applicant’s argument is moot in view of the new grounds of rejection in view of Lin, which in figs 4-6 teaches a massage device including a main body (21) and a massage ball holder (22) configured to hold a plurality of massage balls (222) (as shown in fig 6, roller (22) includes a massage ball holder including a base (221) and a cover (223)) (para [0051]), wherein the massage ball holder (22) is releasably coupled to the main body (21) (structure of main body (21) in figs 1-3 and 4-6 are the same (para [0052]), and the roller is changeable (para [0042]), and therefore the massage ball holder (22) is releasable from the main body (21) to allow a user to change the roller).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785